Next, appellant claimed that his counsel was ineffective. To
                prove ineffective assistance of counsel, a petitioner must demonstrate that
                counsel's performance was deficient in that it fell below an objective
                standard of reasonableness, and resulting prejudice such that there is a
                reasonable probability that, but for counsel's errors, the outcome of the
                proceedings would have been different.     Strickland v. Washington, 466
U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d
504, 505 (1984) (adopting the test in Strickland).         To demonstrate
                prejudice regarding the decision to enter a guilty plea, a petitioner must
                demonstrate a reasonable probability that, but for counsel's errors,
                petitioner would not have pleaded guilty and would have insisted on going
                to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                inquiry must be shown. Strickland, 466 U.S. at 697.
                            First, appellant claimed that counsel was ineffective because
                she coerced appellant to plead guilty by utilizing intimidation tactics and
                she did not explain the consequences of the plea agreement. Additionally,
                appellant claimed that his plea was made without deliberation and
                pursuant to promises not on the record. Appellant failed to demonstrate
                that his counsel's performance was deficient or that he was prejudiced.
                Appellant acknowledged in the guilty plea agreement and at the plea
                canvass that he entered his guilty plea voluntarily and did not act under
                duress or coercion. The guilty plea agreement provided that appellant
                signed the agreement voluntarily, after consultation with counsel, and
                that he was not acting under the virtue of any promises of leniency except
                for those set forth in the agreement. Moreover, the guilty plea agreement
                set forth the consequences of appellant's plea, and the district court

SUPREME COURT
         OF
      NEVADA
                                                     2
(0) 1.947A
                     confirmed that appellant understood those consequences at the plea
                     canvas. Therefore, the district court did not err in denying this claim.
                                     Second, appellant claimed that counsel was ineffective for
                     failing to take adequate time to prepare a defense. Appellant failed to
                     demonstrate either deficiency or prejudice for this claim as he did not
                     support this claim with specific facts that, if true, would entitle him to
                     relief.    See Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225
                     (1984). Therefore, the district court did not err in denying this claim.
                                     Third, appellant claimed that counsel was ineffective for
                     failing to discover or present evidence concerning appellant's character
                     and emotional state and for failing to request a psychological examination
                     of appellant. Appellant claimed that he committed the crimes under
                     extreme mental and emotional disturbance and that counsel failed to
                     investigate or present evidence of his mental state during mitigation.
                     Appellant failed to demonstrate that his counsel's performance was
                     deficient or that he was prejudiced. At sentencing, counsel argued that
                     appellant suffered from severe depression and posttraumatic stress.
                     Appellant did not allege or present further evidence of his mental state
                     that counsel should have investigated and presented to the district court. 2
                     Therefore, the district court did not err in denying this claim.
                                     Fourth, appellant claimed that counsel was ineffective for
                     failing to question any witnesses or take depositions of any victims.

                               2 Appellant
                                      failed to demonstrate that he was incompetent—that he
                     did not understand the proceedings or charges and was unable to assist
                     his counsel during trial and sentencing in this case. See NRS 178.400(2);
                     Melchor-Gloria v. State, 99 Nev. 174, 180, 600 P.2d 109, 113 (1983); see
                     also Dusky v. United States, 362 U.S. 402 (1960).



SUPREME COURT
       OF
     NEVADA
                                                            3
(0) 1947A (94r/99,
                      Appellant claimed that, had counsel questioned the victims, the case
                      would have been civil, and not criminal, in nature. Additionally, appellant
                      claimed that his counsel failed to request a psychological examination of
                      the victims. Appellant failed to support these claims with specific facts
                      that, if true, would have entitled him to relief Hargrove, 100 Nev. at 502-
                      03, 686 P.2d at 225. Appellant failed to specify what victims or witnesses
                      should have been interviewed or examined and what additional
                      information would have been revealed. Therefore, the district court did
                      not err in denying this claim.
                                  Fifth, appellant claimed that counsel was ineffective for failing
                      to use her office's full-time investigator and to investigate the victims'
                      backgrounds. Appellant failed to support these claims with specific facts
                      that, if true, would have entitled him to relief. Id. Therefore, the district
                      court did not err in denying this claim.
                                  Sixth, appellant claimed that trial counsel was ineffective for
                      failing to file an appeal after he requested counsel to file one. Appellant
                      failed to demonstrate that his counsel's performance was deficient or that
                      he was prejudiced. The guilty plea agreement stated that appellant
                      unconditionally waived his right to a direct appeal of the conviction,
                      "including any challenge based upon reasonable constitutional,
                      jurisdictional or other grounds that challenge the legality of the
                      proceedings as stated in NRS 177.015(4)." This court has held that "[al
                      knowing and voluntary waiver of the right to appeal made pursuant to a
                      plea bargain is valid and enforceable."    Cruzado v. State, 110 Nev. 745,
                      747, 879 P.2d 1195, 1195 (1994), overruled on other grounds by Lee v.
                      State, 115 Nev. 207, 985 P.2d 164 (1999). At the plea canvass, appellant
                      indicated that he received a copy of the guilty plea agreement, read

SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    4-4014
                through it, understood it, and had his attorney answer questions
                regarding the agreement before signing the agreement            freely and
                voluntarily. Appellant further indicated that he understood the
                constitutional rights he was waiving pursuant to the plea agreement and
                discussed those rights with his attorney. Therefore, the district court did
                not err in denying this claim, and we
                             ORDER the judgment of the district court AFFIRMED. 3




                cc: Hon. Douglas Smith, District Judge
                     William Carl Misiewicz
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
         OF
      NEVADA
                                                        5
(0) 1947A -